         Case 2:20-cr-00338-JAD-VCF Document 21 Filed 05/07/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Alfonzo Lee Womack

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00338-JAD-VCF
12                 Plaintiff,                           STIPULATION TO CONTINUE
13                                                      PRETRIAL MOTION DEADLINES
             v.
                                                        (Third Request)
14   ALFONZO LEE WOMACK,
15                 Defendant.
16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Nisha    Brooks-Whittington,     Assistant   Federal    Public      Defender,   counsel    for
21   Alfonzo Lee Womack, that the previously ordered deadline for filing of pretrial motions be
22   vacated and that the parties herein shall have to and including May 31, 2021, within which to
23   file the Defendant’s pretrial motions currently due May 13, 2021.
24           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including June 14, 2021, to file any and all responsive pleadings, currently
26   due May 27, 2021.
         Case 2:20-cr-00338-JAD-VCF Document 21 Filed 05/07/21 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including June 21, 2021, to file any and all replies to dispositive motions,
 3   currently due June 3, 2021.
 4           The Stipulation is entered into for the following reasons:
 5           1.      Counsel for the defendant needs additional time to review the discovery and to
 6   determine whether to file a pretrial motion.
 7           2.      The defendant is incarcerated and does not object to the continuance.
 8           3.      The parties agree to the continuance.
 9           4.      The additional time requested herein is not sought for purposes of delay, but
10   merely to allow counsel for defendant sufficient time within which to discuss the proposed
11   resolution with his client.
12           5.      Additionally, denial of this request for continuance could result in a miscarriage
13   of justice.
14           This is the third stipulation to continue filed herein.
15           DATED this 7th day of May 2021.
16    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
17
18        /s/ Nisha Brooks-Whittington                      /s/ Daniel J. Cowhig
      By_____________________________                   By_____________________________
19
      NISHA BROOKS-WHITTINGTON                          DANIEL J. COWHIG
20    Assistant Federal Public Defender                 Assistant United States Attorney

21
22
23
24
25
26
                                                        2
           Case 2:20-cr-00338-JAD-VCF Document 21 Filed 05/07/21 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00338-JAD-VCF
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     ALFONZO LEE WOMACK.,
 7
                    Defendant.
 8
 9
10                        FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to review the discovery and to
14    determine whether to file a pretrial motion.
15           2.     The defendant is incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time within which to discuss the proposed
19   resolution with his client.
20           5.     Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22   ///
23   ///
24   ///
25
26
                                                      3
         Case 2:20-cr-00338-JAD-VCF Document 21 Filed 05/07/21 Page 4 of 4




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   May 31, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including June 14, 2021, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including June 21, 2021, to file any and all replies to dispositive motions.
 8          DATED this 13th day of May 2021.
 9
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
